Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Species 1 in Figs. 1-8 and 16 in the reply filed on 12/10/2021 is acknowledged.
Claim 6 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/11/2021.


DETAILED ACTION
	This is the first action on the merits for application 16/698876.  Claims 1-13 are currently pending in this application.  Claims 1-5, 7-13 are currently under examination


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-5, 7-9, 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by NAGANO (4,692,131).

Regarding Claim 1, NAGANO teaches A human-powered vehicle derailleur, comprising: a base member (2) configured to be attached to a human- powered vehicle frame (1); a movable member (5) movable relative to the base member (2); a pulley assembly (61)(62) configured to be pivotally attached to the movable member (5) with respect to a pivot axis; and a biasing member (10)(22) configured to apply biasing force to the pulley assembly, wherein the biasing member (10)(22) includes a first biasing member (10) and a second biasing member (22).

Regarding Claim 2, NAGANO teaches wherein the first biasing member (10) has a first spring rate, the second biasing member (22) has a second spring rate, and the first spring rate is different from the second spring rate (Col. 7 line 66 – Col. 8 line 19).

Regarding Claim 3, NAGANO teaches wherein one of the first biasing member (10) and the second biasing member (22) is connected to the pulley assembly (61)(62), and the other of the first biasing member (10) and the second biasing member (22) is connected to the movable member (5).



Regarding Claim 5, NAGANO teaches wherein the first end portion of the first biasing member (10) is connected to the movable member (5), the second end portion of the first biasing member is connected to the third end portion of the second biasing member (22), and the fourth end portion of the second biasing member (22) is connected to the pulley assembly (61)(62).

Regarding Claim 7, NAGANO teaches wherein each of the first biasing member (10) and the second biasing member (22) is a coil spring.

Regarding Claim 8, NAGANO teaches wherein the first biasing member (10) has a first coiling diameter, and the second biasing member (22) has a second coiling diameter that is different from the first coiling diameter (Fig. 1).

Regarding Claim 9, NAGANO teaches wherein the first biasing member (10) has a first coil center axis, and the second biasing member (22) has a second coil center axis that coincides with the first coil center axis to form a coil center axis.

.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGANO (4,692,131) in view of HAO (2007/0249446).

Regarding Claim 12, NAGANO does not teach wherein the first biasing member is made of a first material, and the second biasing member is made of a second material that is different from the first material.
HAO teaches wherein the first biasing member is made of a first material (41), and the second biasing member (40) is made of a second material that is different from the first material.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the spring material in NAGANO to have the materials in 

The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 


Allowable Subject Matter
Claims 10, 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest wherein the first biasing member has a first coiling diameter, and the second biasing member has a second coiling diameter that is smaller than the first coiling diameter with the other elements in Claim 10.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654